Exhibit Century Reports First Quarter 2008 Results MONTEREY, CA. April 24, 2008 Century Aluminum Company (NASDAQ:CENX) today reported a net loss of $232.8 million ($5.67 per basic and diluted share) for the first quarter of 2008. Reported first quarter results were negatively impacted by an after-tax charge of $285.9 million ($6.97 per basic share) for mark-to-market adjustments on forward contracts that do not qualify for cash flow hedge accounting. Quarterly results were also negatively impacted by a tax charge of $2.9 million ($0.07 per basic share) relating to the decrease in the carrying amount of deferred tax assets as a result of a state tax law change. The dilutive effect of the convertible notes, options and service-based awards would reduce basic EPS by $0.09 per share. Cash used to settle forward contracts that do not qualify for cash flow hedge accounting was $52.3 million. In the first quarter of 2007, the company reported net income of $64.2 million ($1.98 per basic share and $1.87 per diluted share). Mark-to-market adjustments on forward contracts that do not qualify for cash flow hedge accounting were not material in the first quarter of 2007. Cash used to settle forward contracts that do not qualify for cash flow hedge accounting was $27.1 million. First-quarter 2008 highlights included: ● Revenues of $471 million were at record levels. ● Primary aluminum shipments of 199,721 tonnes increased eight percent from the first quarter of 2007, reflecting the fourth-quarter 2007 completion of the expansion of the Grundartangi, Iceland smelter to an annual capacity of 260,000 tonnes. ● Site preparation was initiated on the first phase of a greenfield smelter to be constructed near Helguvik, Iceland. ● The company entered into a joint venture agreement with Pingguo Qiangqiang Carbon (PQQ) to acquire a 40 percent stake in a newly constructed carbon anode and cathode facility located in south China. Sales for the first quarter of 2008 were $471.1 million, an increase of five percent compared with $447.7 million for the first quarter of 2007. Shipments of primary aluminum for the 2008 first quarter were 199,721 metric tonnes, compared with 184,622 metric tonnes shipped in the year-ago quarter. “Continuing production growth from our successful 2007 capacity expansion at Grundartangi, coupled with robust metal markets, resulted in a strong first quarter for Century,” said president and chief executive officer, Logan W. Kruger. “In Iceland, we reached an important milestone with the commencement of site preparation for our new aluminum smelter near Helguvik. Finally, to support our growing primary aluminum capacity, we secured a long-term, high-quality supply of carbon anodes through our investment with a respected and experienced operator in China.” Century Aluminum Company owns primary aluminum capacity in the United States and Iceland, as well as an interest in alumina and bauxite assets in the United States and Jamaica. Century's corporate offices are located in Monterey,
